UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1225



TOKA DIAGANA,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-496-278)


Submitted:   December 23, 2004            Decided:   January 10, 2005


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Hutchins, IMMIGRANT AND REFUGEE APPELLATE CENTER, LLC,
Alexandria, Virginia, for Petitioner. Peter D. Keisler, Assistant
Attorney General, Aviva L. Poczter, Allen W. Hausman, Senior
Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Toka   Diagana,   a    native      and   citizen   of    Mauritania,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the Immigration Judge’s (IJ) denial of

his application for asylum and withholding of removal.                  Diagana

challenges the IJ’s finding that he failed to meet his burden of

proof to qualify for asylum.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Diagana fails to show that the evidence compels a

contrary result.     Having failed to qualify for asylum, Diagana

cannot meet the higher standard to qualify for withholding of

removal.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           Finally, we lack jurisdiction over Diagana’s challenge to

the denial of protection under the Convention Against Torture

because he failed to properly exhaust this claim in his appeal to

the Board.     See 8 U.S.C. § 1252(d)(1) (2000); Asika v. Ashcroft,

362 F.3d 264, 267 n.3 (4th Cir. 2004), petition for cert. filed, 73

U.S.L.W. 3135 (U.S. Aug. 23, 2004) (No. 04-256).

           Accordingly,   we     deny   the    petition   for      review.   We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -